Citation Nr: 1810625	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-12 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, claimed as throat cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1966 to December 1969, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

On his April 2014 Substantive Appeal Form, the Veteran indicated he wanted a Board Hearing at his local VA office.  The Veteran was scheduled for a hearing on January 22, 2018.  Reminder letters were sent to the address of record on December 20, 2017 and January 9, 2017, there is no indication that the letters were returned as undeliverable.  The Veteran did not attend the January 22, 2018, hearing and did not indicate a desire to reschedule.  Accordingly, the Veteran's hearing request is considered withdrawn and the appeal will proceed. See 38 C.F.R. 
§ 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Additional development is necessary to allow the Board to make a fully informed decision.  The Veteran claims entitlement to service connection for squamous cell carcinoma, claimed as throat cancer, on both a direct basis, and a presumptive basis due to herbicide exposure.

As an initial matter, the Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  38 C.F.R. § 3.309(e).

Next, the Board observes that the regulations grant presumptive service connection for certain chronic conditions and for certain conditions in the cases of exposure to herbicides, including Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309(a), (c).  However, the condition claimed here, squamous cell carcinoma, claimed as throat cancer, is not included on the list of either chronic conditions under 38 C.F.R. 
§ 3.309(a) or presumptive diseases associated with exposure herbicides under 38 C.F.R. § 3.309(e).  Therefore, service connection under these regulations are prohibited.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, service connection must still be considered on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the July 2011 claim, the Veteran indicated he was treated for a throat condition in service and hospitalized for 29 days.  Specifically, the Veteran stated that while serving in Vietnam, he was treated for a throat condition, but was never told what he was suffering from.  The Veteran added that he was advised his Lympaside levels were extremely high.

Of the service treatment records contained in the claims file, a July 1968 clinical record noted a date of admission of July 20, 1968 and date of discharge of August 18 and reported the number of days hospitalized to be "29."  This record further noted that two weeks before the present illness the Veteran had been hospitalized for 5 days in Ha Be (a prior record noted the location to be Nha Be).  The diagnoses were fever of unknown origin, hyperglobulinemia and atypical Lymphocytosis. The complete record of this 29 day period of hospitalization and the prior 5 day hospitalization are not of record.

Private treatment records submitted by the Veteran show a history of squamous cell carcinoma of the left neck.  The private treatment records also show that in March 2010, the Veteran underwent an indirect laryngoscopy and biopsy, as well as tonsillectomy.  He then underwent induction chemotherapy which finished in May 2010, which was completed in July 2010.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C. § 5103A(d) (West 2012); 38 C.F.R.
§ 3.159(c)(4) (2017).  To date, the Veteran has not been provided with a VA examination for the condition currently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's complete service medical records, to specifically include any hospital records for a 5 day period of hospitalization in July 1968 and 29 day period of hospitalization from July to August 1968 from hospitals in Nha Be.  If no additional service medical records are located, a written statement to that effect should be incorporated into the record.

2.  Any VA treatment records should be associated with the electronic claims file.

3.  After competition of the development listed above, schedule the Veteran for a VA examination to determine the nature and etiology of any squamous cell carcinoma, claimed as throat cancer.  The entire VA record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

	Does the Veteran have a current diagnosis squamous cell carcinoma, claimed as throat cancer?  If yes, the examiner should identify the specific disorder(s) and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder(s) is(are) etiologically related to the Veteran's active military service, to include any herbicide exposure.

	The examiner must comment on the Veteran's in service atypical Lymphocytosis readings.  
A complete rationale for all opinions is required.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




